Citation Nr: 0010289	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  97-17 312 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a back disorder has been submitted.


REPRESENTATION

Appellant represented by:	R. Gregory Park, Attorney


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from November 1980 to February 
1985.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York. 

In July 1998, the Board rendered a decision in this case.  
The veteran appealed that decision, and in July 1999, Court 
of Appeals for Veterans Claims (Court), pursuant to a joint 
motion for remand, vacated the Board's decision and remanded 
this case for further development.  While before the Board, 
the veteran's attorney submitted additional evidence for 
consideration.


FINDINGS OF FACT

1.  Evidence received since the Board's March 1988 decision 
is new, is not cumulative, and is so significant that it must 
be considered.  

2.  The veteran's claim for service connection for a back 
condition is plausible.  


CONCLUSIONS OF LAW

1.  Evidence received since the January 1988 Board decision, 
which denied service connection for a back disorder, is new 
and material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1100, 20.1105 (1999).

2.  The veteran's claim of entitlement to service connection 
for a back condition well grounded.  38 U.S.C.A. § 5107 (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a low back 
condition.  In general, service connection may be granted for 
disability which was incurred in or aggravated by active 
service.  See 38 U.S.C.A. §  1131; 38 C.F.R. § 3.303.  
However, service connection for a low back disorder 
previously was denied by the Board in March 1988.  That 
decision is final and must be reopened through the submission 
of new and material evidence.  See 38 U.S.C.A. §§ 7104(b), 
5108; 38 C.F.R. §§ 20.1100, 20.1105.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a);  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999).

According to the Court's July 1999 order and the joint motion 
for remand, evidence submitted since the Board's March 1988 
decision includes service medical records that were not 
before the Board at the time of the March 1988 decision.  The 
motion for remand reflects that the Board must consider 
whether treatment reports submitted since March 1988 are 
sufficient to reopen the veteran's previously denied claim 
for service connection for a back condition.  

The Board concludes that evidence submitted since March 1988, 
which includes evidence recently submitted in February 2000, 
after the Board entered its July 1998 decision which declined 
to reopen the veteran's claim for service connection for a 
back condition, is new and material and, therefore, 
sufficient to reopen the veteran's claim.  The March 1988 
decision reflects consideration of evidence including a 
service entrance examination that revealed no abnormality of 
the back; a report of a December 1983 medical board that 
documented a diagnosis of low back pain; a report of a July 
1984 medical board that documented a diagnosis of mechanical 
back pain; a report of a September 1984 physical evaluation 
board that also diagnosed mechanical back pain; a May 1986 
opinion from a private physician that indicated that the 
veteran suffered acute low back derangement manifested by 
lumbar spasm; and report of VA examinations conducted in 
March 1985, February 1987, and April 1987; which, as 
evaluated by the Board in 1988, indicated that there was no 
objective evidence of a low back disorder.  The May 1986 
opinion indicated that narrowing of the veteran's lumbosacral 
interspace was conceivably related to an injury 1983.  In 
denying service connection for a low back disorder the Board 
determined that, other than a congenital transitional 
vertebra, a chronic low back defect was not present in 
service and was not clinically demonstrated on any post 
service Veterans Administration physical examination.  
Notwithstanding the May 1986 opinion that the veteran 
suffered from a back condition that conceivably was related 
to service, the Board concluded that it did not find the 
opinion persuasive in the absence of corroborating evidence, 
pointing out that two subsequent VA examinations, obtained on 
remand by the Board, were of a contrary opinion.  The 
veteran's claim was denied on the merits.

The apparent basis for the Board's denial, thus, appears to 
have been its determination that the veteran did not suffer 
from a disability for which service connection could be 
granted.  Evidence submitted since the Board's March 1988 
denial includes service medical records not referenced in the 
Board's opinion concerning complaints of low back pain.  The 
Board observes that service medical records that originally 
were a part of the claims file and that were before the Board 
in March 1988 appear to have since been separated from the 
claims file.  The record, thus, does not offer a basis to 
conclude that the service medical records documenting 
treatment for complaints of back pain, copies of which later 
were forwarded by the veteran to the VA, were before the 
Board at the times of its Mach 1988 decision.  Entries in 
those service medical records document a number of 
impressions and assessments, including an assessment of 
chronic lumbar spasms in July 1983 and another assessment of 
chronic muscle spasm in September 1983.  

In addition, on February 15, 2000, subsequent to a remand to 
the Board by Court of Appeals for Veterans Claims, the 
veteran submitted additional evidence to the Board, which 
includes VA treatment records.  Entries in those records 
includes a February 1997 impression of mechanical low back 
pain with significant muscle spasm, a January 1997 diagnosis 
of chronic low back pain, an October 1998 impression of 
chronic low back pain, and a March 1999 assessment of a 
history of chronic low back pain, possibly mechanical, 
secondary to developing scoliosis and muscle spasm.  

Evidence submitted since the March Board 1988 decision, 
particularly evidence submitted in February 2000, is 
probative of whether the veteran suffers from a current 
disability, an issue apparently in controversy at the time of 
the Board's March 1988 denial of benefits.  This issue, 
therefore, is new and is not cumulative.  The evidence, 
further, is so significant that it must be considered.  
Therefore, the evidence in question is new and material.  

The Board further observes that the veteran's claim for 
benefits appears to be "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  In this respect, the claims file contains the 
opinion of a private physician that a low back disorder is 
conceivably related to service, and service medical records 
contain references to chronic low back pain and spasms, as do 
current records of treatment recently submitted by the 
veteran.  Under the circumstances, the Board finds that the 
veteran has presented a claim which is plausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to his claim.


ORDER

New and material evidence having been submitted to reopen a 
claim for service connection for a back condition , a claim 
for service connection for that disorder is reopened.

A claim for service connection for a back condition is well 
grounded.


REMAND

Evidence submitted to the Board in February 2000 is pertinent 
to the veteran's claim and has not been considered by the RO.  
The veteran has not expressed and not waived the right to 
have the RO consider this evidence with respect to his claim 
or to received a supplemental statement of the case which 
addresses that claim.  

In addition, as observed above, service medical records that 
apparently were before the Board in March 1988 appear to have 
since been separated from the claims file.  The veteran has 
since submitted copies of entries from his service medical 
records.  However, service medical records originally 
associated with the claims file should be located, if 
possible, as should all original service medical records that 
have not been yet made a part of the claims file.  See Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999).

In addition, evidence submitted by the veteran in February 
2000 includes a Social Security Administration decision which 
references medical records containing findings concerning the 
veteran's back.  It is not clear that those records have been 
made a part of the claims file.  Those records are 
potentially relevant and should be made part of the claims 
file.  

Evidence associated with the claims file raises some 
questions as to the nature and etiology of the veteran's 
complaints of back pain.  The veteran has not recently been 
afforded a VA examination, and a current examination for 
would be relevant to determining whether the veteran suffers 
from a current disability and whether that disability is 
related to service.  

Therefore, this case is REMANDED for the following 
development:

1.  The RO should attempt to locate and 
secure service medical records which 
appear to have been previously a part of 
the claims file at the time of the 
Board's March 1988 decision.  The RO 
should document and make a part of the 
claims file all attempts to secure those 
records, if unavailable.  In either 
event, the RO should ensure that service 
medical records currently associated with 
the claims file are complete and should 
associate with the claims file a written 
determination as to (1) whether all 
service medical records previously before 
the Board in 1988 or copies thereof are 
associated with the claims file and as to 
(2) whether all available service medical 
records, whether previously a part of the 
claims file or not, have been made a part 
of the claims file.  

2.  The RO should obtain from the Social 
Security Administration (SSA) all medical 
evidence upon which the SSA relied in 
rendering its October 1999 grant of 
benefits.  

3.  Thereafter, the veteran should be 
afforded an examination to determine the 
nature and etiology of any current back 
disorder.  After reviewing the claims 
file and a copy of this remand, the 
examiner is requested to identify all 
back disorders present and indicate for 
each back disorder, if any, whether it is 
at least as likely as not that the 
disorder is related to the veteran's 
complaints of back pain or any other 
event in service.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant until he 
is notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 


- 5 -


